Order entered July 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00365-CV

                           JUAN CARLOS REYNOSO, Appellant

                                               V.

 CHICKEN & RICE, INC., ALISHA WONGPANICH AND MARCIA LUNA, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-12015

                                           ORDER
       Because the reporter’s record was filed July 23, 2014, we GRANT appellant’s agreed

third motion to extend time and ORDER the brief be filed no later than August 15, 2014. No

further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE